[Cite as In re K.M.A.T., 2014-Ohio-2420.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

In the Matter of:                                 :

K. M. A. T.,                                      :                 No. 13AP-832
                                                                 (C.P.C. No. 10JU-8132)
(E. T.,                                           :
                                                            (REGULAR CALENDAR)
          Appellant).                             :


                                            D E C I S I O N

                                      Rendered on June 5, 2014


                Capital University Legal Clinic, Lorie McCaughan and Ryan
                Sander, Legal Intern, for appellant.

                Soroka & Sidoti, LLC, Roger Soroka, Todd Sidoti and Joshua
                Bedtelyon, for appellee.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch

CONNOR, J.
          {¶ 1} Appellant-mother, E.T., appeals from a judgment of the Franklin County
Court of Common Pleas, Division of Domestic Relations, and Juvenile Branch, denying
appellant's motion for legal custody of her minor child, K.T. For the reasons that follow,
we affirm.
I. Facts and Procedural History
          {¶ 2} Appellant gave birth to K.T. on January 14, 2010. In February 2010,
Franklin County Children Services ("FCCS") sought temporary custody of K.T. due to
appellant's drug abuse. Appellant and FCCS subsequently executed a voluntary case plan
regarding the custody and care of K.T., with the stated goal of reunification. On June 4,
2010, appellant's caseworker filed a complaint seeking a determination that K.T. was both
a neglected minor child pursuant to R.C. 2151.03(A), and a dependent minor child
No. 13AP-832                                                                                 2


pursuant to R.C. 2151.04(C). On June 10, 2010, a magistrate issued an order of temporary
custody of K.T. to FCCS.
       {¶ 3}   On August 31, 2010, a magistrate found K.T. to be both a neglected minor
child pursuant to R.C. 2151.03(A), and a dependent minor child pursuant to R.C.
2151.04(C). In a decision filed on September 9, 2010, the magistrate concluded that the
award of legal custody to K.T.'s maternal grandmother, C.T., was in the "best interest" of
K.T. On that same date, the court issued a judgment entry adopting the magistrate's
decision, vacating the temporary order of custody to FCCS, and granting legal custody of
K.T. to C.T.
       {¶ 4} Thereafter, on January 11, 2011, K.T.'s maternal uncle, appellee, C.R., filed
separate pro se motions for an order adding him as a party in the action, and for an order
of legal custody. On February 15, 2011, the magistrate issued an order granting the
motions and ordering temporary custody to appellee "pending further hearing." The
magistrate subsequently appointed a guardian ad litem ("GAL") for K.T. on February 18,
2011. On April 19, 2011, the magistrate conducted an adjudicatory hearing on appellee's
motion for legal custody. On April 25, 2011, the magistrate issued a decision that reads in
relevant part as follows: "The Magistrate finds it is in the best interest of the child for his
legal custody to be awarded to his uncle, [C.R.]." The court adopted the magistrate's
custody order by judgment entry dated April 25, 2011. Appellant did not file an objection.
       {¶ 5}   On June 14, 2011, appellant filed a motion for visitation. Following an
adjudicatory hearing, the magistrate issued a decision on April 19, 2011, granting
appellant supervised visitation with K.T. "a minimum of two hours per week." The court
adopted the magistrate's decision. Thereafter, on November 10, 2011, the magistrate
issued a decision approving and adopting a "Memorandum of Agreement," signed by the
parties, and setting forth the parameters of future visitation. The magistrate set the matter
for a six-month review to be conducted on May 16, 2012. The magistrate subsequently
approved and adopted a second "Memorandum of Agreement" regarding visitation on
June 4, 2012. Thereafter, on October 25, 2012, appellant filed a motion for contempt
against appellee alleging that appellee had violated the visitation order. In a decision
dated November 27, 2012, the magistrate dismissed the motion and ordered visitation to
No. 13AP-832                                                                               3


continue in accordance with the prior agreement. The matter was set for periodic review
on January 9, 2013.
       {¶ 6} On March 22, 2013, appellant filed a motion seeking an order terminating
legal custody of K.T. to appellee and ordering legal custody to her. The GAL filed a report
on the matter of custody on April 5, 2013 and, on May 7, 2013, the magistrate conducted
an evidentiary hearing on the motion. As a result of the hearing, the magistrate
determined that the return of custody to appellant was in the best interest of K.T.
Accordingly, on May 31, 2013, the magistrate issued a decision terminating custody to
appellee and granting appellant's motion for legal custody. On that same date, the trial
court issued a judgment entry adopting the magistrate's decision.
       {¶ 7} On July 15, 2013, appellee filed a motion for relief from the May 31, 2013
judgment. Therein, appellee claimed that the trial court had not served him with a copy of
the judgment entry. Without expressly ruling on the motion for relief from judgment, the
court issued an entry on August 23, 2013 granting appellee's unopposed motion for leave
to file objections to the magistrate's decision. On August 30, 2013, the trial court issued a
decision and entry sustaining appellee's objections to the magistrate's decision and
denying appellant's motion for a change in legal custody. Appellant timely appealed to
this court from the trial court's decision.
II. Assignments of Error
       {¶ 8} Appellant assigns the following as error:
              [I.] The Court abused its discretion and erred when it
              Sustained Appellee's Objections to the Magistrate's Decision,
              thereby denying Appellant, Mother's Motion for Custody.

              [II.] The Court abused its discretion and erred when it
              determined that the placement of the minor child with the
              Appellee was "permanent."

              [III.] The Court abused its discretion and erred when it
              Sustained Appellee's Objections to the Magistrate's Decision,
              thereby granting legal custody to Appellee, because there is no
              signed Statement of Understanding as required by R.C.
              21515.353A(3)(b)[sic].
No. 13AP-832                                                                               4


III. Standard of Review
       {¶ 9} The trial court has broad discretion in its determination of parental custody
rights. Booth v. Booth, 44 Ohio St.3d 142, 144 (1989). A trial court's custody
determination should not be disturbed unless it constitutes an abuse of discretion.
Bechtol v. Bechtol, 49 Ohio St.3d 21, 23 (1990); In re Dawkins, 10th Dist. No. 08-26-
2003, 2003-Ohio-4503, ¶ 18. An abuse of discretion implies that the court's attitude is
unreasonable, arbitrary or unconscionable. In re Dawkins citing Blakemore v.
Blakemore, 5 Ohio St.3d 217 (1983).
IV. Legal Analysis
       {¶ 10} In the first assignment of error, appellant argues that the trial court erred
when it failed to consider the "best interest of the child" in denying appellant's motion for
a change of custody. Inthe second assignment of error, appellant argues that the trial
court erred when it treated the custody order to appellee as an order of permanent legal
custody. Inasmuch as these assignments of error are interrelated, we will consider them
together.
       {¶ 11} R.C. 2151.353, providing for the disposition of an "abused, neglected, or
dependent child," states in relevant part:
              (A) If a child is adjudicated an abused, neglected, or
              dependent child, the court may make any of the following
              orders of disposition:

              (1) Place the child in protective supervision;

              (2) Commit the child to the temporary custody of a public
              children services agency, a private child placing agency, either
              parent, a relative residing within or outside the state, or a
              probation officer for placement in a certified foster home, or
              in any other home approved by the court;

              (3) Award legal custody of the child to either parent or to any
              other person who, prior to the dispositional hearing, files a
              motion requesting legal custody of the child or is identified as
              a proposed legal custodian in a complaint or motion filed
              prior to the dispositional hearing by any party to the
              proceedings.

(Emphasis added.)
No. 13AP-832                                                                               5


       {¶ 12} R.C. 2151.417(B) permits a court to amend a dispositional order under the
following circumstances:
               If a court issues a dispositional order pursuant to section
              2151.353, 2151.414, or 2151.415 of the Revised Code, the court
              has continuing jurisdiction over the child as set forth in
              division (E)(1) of section 2151.353 of the Revised Code. The
              court may amend a dispositional order in accordance with
              division (E)(2) of section 2151.353 of the Revised Code at any
              time upon its own motion or upon the motion of any
              interested party. The court shall comply with section 2151.42
              of the Revised Code in amending any dispositional order
              pursuant to this division.

(Emphasis added.)

       {¶ 13} R.C. 2151.42 sets forth the legal standard for ruling on a motion for
modification or termination of a dispositional order as follows:
              (A) At any hearing in which a court is asked to modify or
              terminate an order of disposition issued under section
              2151.353, 2151.415, or 2151.417 of the Revised Code, the court,
              in determining whether to return the child to the child's
              parents, shall consider whether it is in the best interest of the
              child.

              (B) An order of disposition issued under division (A)(3) of
              section 2151.353, division (A)(3) of section 2151.415, or section
              2151.417 of the Revised Code granting legal custody of a child
              to a person is intended to be permanent in nature. A court
              shall not modify or terminate an order granting legal
              custody of a child unless it finds, based on facts that have
              arisen since the order was issued or that were unknown to
              the court at that time, that a change has occurred in the
              circumstances of the child or the person who was granted
              legal custody, and that modification or termination of the
              order is necessary to serve the best interest of the child.

(Emphasis added.)

       {¶ 14} Appellant argues that a trial court is required to terminate a dispositional
order of custody to a non-parent and award custody to the parent if it determines,
pursuant to R.C. 2151.42(A), that the return of custody to the parent is in the best interest
of the child. Appellee contends that a trial court may not terminate a dispositional order
of custody made pursuant to R.C. 2151.353(A)(3), unless it first finds, pursuant to R.C.
No. 13AP-832                                                                               6


2151.42(B), "that a change has occurred in the circumstances of the child or the person
who was granted legal custody and that * * * termination of the order is necessary to serve
the best interest of the child." We agree with appellee.
        {¶ 15} The trial court issued an order on September 9, 2011 adjudicating K.T. as
both a neglected minor child pursuant to R.C. 2151.03(A), and a dependent minor child
pursuant to R.C. 2151.04(C). Thus, the trial court's April 25, 2011 order of legal custody to
appellee was "an order of disposition issued under division (A)(3) of section 2151.353."
See In re L.H., 5th Dist. No. CT2013-0017, 2013-Ohio-5279, ¶ 18. Pursuant to R.C.
2151.42(B), such an order "is intended to be permanent in nature." Furthermore, under
the statutory scheme, a court may terminate such an order only upon a finding "that a
change has occurred in the circumstances of the child or the person who was granted legal
custody, and that modification or termination of the order is necessary to serve the best
interest of the child." In re L.H. at ¶ 19-21; In re L.L., 3d Dist. No. 5-12-05, 2012-Ohio-
4346, ¶ 33-36. This is true whether the party seeking termination of the previous
dispositional order is a parent or otherwise. Id. See also In re N.G., 9th Dist. No.
12CA010143, 2012-Ohio-2825, ¶ 13. Indeed, "[t]he requirement that the trial court make
a best interests and a change in circumstances finding exists 'because some degree of
permanence or finality is necessary in custody determinations.' " In re L.H at ¶ 20,
quoting In re L.V., 9th Dist. No. 26245, 2012-Ohio-5871, ¶ 8. For this reason, "R.C.
2151.42(B) explicitly emphasizes that an order granting legal custody is 'intended to be
permanent in nature.' " Id. See also In re J.S., 11th Dist. No. 2011-L-162, 2012-Ohio-4461,
¶ 27.
        {¶ 16} Appellant advances several arguments in support of her contention that the
trial court intended the April 25, 2011 order of custody to appellee to be temporary.
Appellant's arguments are without merit.
        {¶ 17} For example, the fact that the magistrate entered a "temporary" order of
custody to appellee on February 15, 2011, "pending further hearing," does not change the
nature of the trial court's subsequent dispositional order of custody to appellee. As noted
above, the magistrate conducted an adjudicatory hearing on the matter on April 19, 2011,
and issued a magistrate's decision recommending legal custody to appellee. The trial court
issued a judgment entry adopting the magistrate's decision and awarding legal custody to
No. 13AP-832                                                                                   7


appellee on April 25, 2011. Neither the magistrate's decision nor the trial court's April 25,
2011 judgment entry state that custody to appellee is intended to be temporary in nature.
       {¶ 18} Additionally, the fact that the court has expressly retained jurisdiction of the
custody issue does not mean that the trial court intended the April 25, 2011 custody order
to be temporary in nature. By operation of R.C. 2151.353(E)(1), a trial court must retain
jurisdiction of any child adjudged to be a dependent or neglected child until such child
reaches the age of 18. See, e.g., In re L.H. at ¶ 29; In re M.V.V., 10th Dist. No. 11AP-229,
2011-Ohio-4481, ¶ 7.
       {¶ 19} Finally, while we agree that the trial court has issued several visitation
orders which are expressly subject to further review, the visitation and custody issues are
separate and distinct. Indeed, the Supreme Court of Ohio has recognized that " 'visitation
and custody are related but distinct legal concepts.' " Braatz v. Braatz, 85 Ohio St.3d 40,
44 (1999), quoting In re Gibson, 61 Ohio St.3d 168 (1991). Thus, the fact that the trial
court has expressly stated that it will continue to review the visitation issue in this case
has no bearing on the nature of the custody order to appellee.
       {¶ 20} Appellant's reliance on In re N.F., 10th Dist. No. 08AP-1038, 2009-Ohio-
2986, is also misplaced.     In that case, we applied R.C. 2151.42(A) rather than R.C.
4121.24(B) in reviewing a mother's appeal from a dispositional order of custody to a
paternal uncle. However, in that case, the mother had timely objected to the magistrate's
dispositional order and timely appealed to this court from the trial court's judgment entry
adopting the magistrate's decision. Thus, the dispositional order in that case was not yet
final. Here, appellant challenges a dispositional order of custody to appellee that became
final, without objection, almost two years earlier. In short, In re N.F. is distinguishable.
       {¶ 21} To the extent that appellant argues that the trial court's denial of her motion
for custody of K.T. violates her "paramount right" to parent her child, we note that the
right is not absolute. In re J.A.G., 10th Dist. No. 08AP-823, 2009-Ohio-821, ¶ 6, citing In
re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, ¶ 40. Indeed, it is well-settled that "[a]n
adjudication of abuse, neglect, or dependency implicitly involves a determination of the
unsuitability of the child's parents." In re T.P., 12th Dist. No. CA2012-02-004, 2012-Ohio-
4614, citing In re C.R., 108 Ohio St.3d 369, 2006-Ohio-1191, ¶ 22-23. As stated above, the
trial court adjudged K.T. to be a dependent and neglected minor child and then proceeded
No. 13AP-832                                                                                    8


to award legal custody to appellee pursuant to R.C. 2151.353(A)(3). Such an order is not
to be disturbed absent evidence "that a change has occurred in the circumstances of the
child or the person who was granted legal custody and that * * * termination of the order
is necessary to serve the best interest of the child." In re L.H., In re L.L., and In re N.G.
       {¶ 22} Appellant also contends that the trial court abused its discretion by failing
to follow the recommendation of GAL. We disagree.
       {¶ 23} "[T]he GAL's recommendation does not bind the trial court." Galloway v.
Khan, 10th Dist. No. 06AP-140, 2006-Ohio-6637, ¶ 70, citing Baker v. Baker, 6th Dist..
No. L-03-1018, 2004-Ohio-469, ¶ 30. " 'A trial court determines the guardian ad litem's
credibility and the weight to be given to any report.' " Id., quoting Baker; see also In re
R.N., 10th Dist. No. 04AP-130, 2004-Ohio-4420, ¶ 55.
       {¶ 24} The record reveals that the magistrate read the report of GAL Bowen into
the record, and that newly appointed GAL Westbrook offered an opinion on the custody
issue at the hearing. Although the trial court did not make any reference to this
information, we note that both GAL Bowen and GAL Westbrook focused on the positive
change in appellant's circumstances since the inception of the case rather than any change
that occurred in the circumstances of K.T. or appellee. Thus, the trial court had a
justifiable reason to afford little or no weight to the recommendations.
       {¶ 25} The trial court's August 30, 2013 "Decision and Entry" in this case states in
relevant part:
                 Most of the changes alleged during the hearing have to do
                 with achievements made by the Mother, not the legal
                 custodian or the minor child. The Court is not persuaded that
                 even if a change of circumstances could be found that it is in
                 the best interest of the minor child to remove him from the
                 home he has lived in the majority of his young life.

                 Therefore, the Court cannot find that a change has occurred in
                 the circumstances of the child or the legal custodian and even
                 if there were such a change the Court does not believe it is in
                 the best interest of the minor child to return legal custody to
                 mother.

       {¶ 26} "Because custody issues are some of the most difficult and agonizing
decisions a trial judge must make, he or she must have wide latitude in considering all the
evidence, and such a decision must not be reversed absent an abuse of discretion." In re
No. 13AP-832                                                                              9


R.N. at ¶ 24. Our review of the record reveals that the trial court applied the appropriate
legal standard in denying appellant's motion to terminate legal custody to appellee, and
that the decision to continue the current custody arrangement was neither unreasonable,
nor arbitrary or unconscionable in light of the evidence in the record.
       {¶ 27} For the foregoing reasons, appellant's first and second assignments of error
are overruled.
       {¶ 28} In the third assignment of error, appellant argues that the original order of
legal custody to appellee was void and unenforceable inasmuch as appellee never signed a
"Statement of Understanding" as required by R.C. 2151.353(A)(3). We disagree.
       {¶ 29} Pursuant to R.C. 2151.353(A)(3), a non-parent "shall be awarded legal
custody of the child only if the person identified signs a statement of understanding for
legal custody." While the record reveals that appellee never signed a statement of
understanding as required by R.C. 2151.353(A)(3), appellant neither objected to the
magistrate's decision to award legal custody to appellee nor did appellant otherwise bring
the issue to the attention of the trial court. Accordingly, even if appellant had timely
appealed from the April 25, 2011 custody order, appellant waived all but plain error with
regard to the trial court's compliance with the requirements of R.C. 2151.353(A)(3). In re
W.A., 5th Dist. No. CT2013-0002, 2013-Ohio-3444, ¶ 15, citing In re A.V.O., 9th Dist. No.
11 CA010115, 2012-Ohio-4092, ¶ 8. For purposes of the instant appeal, the matter is
resolved.
       {¶ 30} Accordingly, appellant's third assignment of error is overruled.
V. Conclusion
       {¶ 31} We hold that the trial court did not abuse its discretion when denying
appellant's motion for legal custody of K.T. Having overruled each of appellant's
assignments of error we affirm the judgment of the Franklin County Court of Common
Pleas, Division of Domestic Relations, and Juvenile Branch.
                                                                          Judgment affirmed.
                          SADLER, P.J. and BROWN, J., concur.
                               _________________